Citation Nr: 1441635	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  07-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for dental trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified before a Decision Review Officer (DRO) at an RO hearing in May 2007.

The Board denied the Veteran's claims on appeal in a September 2009 decision.  However, the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims, which, pursuant to a Joint Motion for Remand, vacated the Board's decision and remanded the matter for further development.  In May 2011 the Board remanded the matter for the development directed in the Joint Motion.  The Board remanded the case again in October 2012 as the Veteran requested a Board hearing.

In July 2014 the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  The transcript is in the Virtual VA records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a dental disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran has an in-service stressor that is related to his fear of hostile military or terrorist activity and is consistent with the circumstances of his service. 

2.  A VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

3.  The Veteran's tinnitus is of service origin.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination below constitutes a full grant of the claim being addressed - other than the matter being remanded below - there is no reason to belabor the impact of the VCAA on this matter, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A)  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity, and these amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 
"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2013).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).

The Veteran relates his current PTSD to his unit coming under mortar attacks while serving in Korea.  The U.S. Joint Services Records Research Center (JSRRC) has indicated that while there is no evidence that the Veteran's unit was involved in combat during the relevant time frame, communists launched a large offense in July 1953 involving heavy artillery and mortar fire.  The Veteran testified at the Board hearing in July 2014 that he recalled being fearful during these mortar attacks.  

A VA psychologist also has diagnosed the Veteran with PTSD based on his exposure to combat in Korea.  See, e.g., February 2009 medical statement from VA physician.

The National Personnel Records Center (NPRC) has indicated that the Veteran's military service records were destroyed in a fire at the NPRC.  Therefore, there is no way to determine whether there were any treatment records reflecting mental health treatment in service.  

Nonetheless, the Board finds that the Veteran's claimed stressor is related to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service.  It is also significant that a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  There is no clear and convincing evidence to the contrary.  Accordingly, service connection for PTSD is warranted.

B)  Tinnitus

The Veteran seeks service connection for tinnitus related to acoustic trauma in service.

At the outset, the Board notes that the Veteran has indicated that he served with an artillery unit in Korea and has stated that his unit was exposed to mortar blasts.  The Veteran's DD Form-214 shows he served with the 21st Transportation Carry Co. in 1953.  Nonetheless, the Veteran is competent to make such assertions as to his duties in service and there is no reason shown to doubt his credibility in this regard.  Thus, exposure to acoustic trauma in service is conceded.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

As noted above, the Veteran's service treatment records are unavailable for review.  

The Veteran testified at the DRO hearing and Board hearing that he experienced tinnitus since his military service.  On VA examination in April 2009, however, the Veteran reported tinnitus over the last several years.  On a June 2011 examination, the Veteran noted experiencing tinnitus at least 30 years prior (approximately in 1981).  The Veteran also reportedly has a history of post-service occupational noise exposure as a result of working on the railroad, as a construction laborer, and in the coal mines, in addition to some recreational loud noise exposure from lawn and farm equipment.

A VA examination was conducted in April 2009; however, the examiner did not specifically address the lay statements of record.  Further, as noted in the Joint Motion, the rationale for the opinion that tinnitus is not related to service is unclear.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The Veteran underwent another VA examination in July 2011.  The examiner wrote almost verbatim the same medical opinion that had been previously determined to be inadequate by the Court and the Joint Motion for Remand.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a tinnitus disability related to his military service.  In making this determination, the Board notes the Veteran's assertions during his DRO and Board hearings that he noticed tinnitus since service.  Tinnitus is found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his tinnitus are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has submitted inconsistent statements on medical records and written statements regarding the onset of his tinnitus.  Notwithstanding the Veteran's inconsistent statements, the Board will accept the Veteran's statements regarding experiencing tinnitus since service at his hearings, as it is consistent with his exposure to acoustic trauma in service.  While tinnitus apparently was not a significant problem for the Veteran until after service, nonetheless, the Veteran's lay statements with respect to his complaints of tinnitus are deemed credible and provide probative evidence of chronic symptomatology for many years after service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the opinions from the VA examiners who provided opinions in February 2009 and July 2011 lack probative value, as the rationale for these opinions is unclear, as noted by the Court's remand.  Moreover, the examiners based the opinion that the Veteran's tinnitus was not related to service, in part, on the fact that he did not report tinnitus until many years after service.  However, the examiner did not account for the fact that the Veteran submitted competent and credible testimony that he experienced tinnitus since service.  A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

There are no other medical opinions of record addressing the etiology of the tinnitus.

In weighing the conceded exposure to acoustic trauma in service, the medical evidence suggesting a relationship between the Veteran's tinnitus and his service, and the statements, albeit sometimes inconsistent, from the Veteran regarding chronic symptomatology for many years after service, the Board finds that the evidence is relatively equally balanced in terms of whether he has tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

In its prior remand, the Board noted that in accordance with the Joint Motion for Partial Remand, another VA examination is warranted to determine if the Veteran's dental condition is related to service.  It was noted that the April 2009 VA Dental Examination found that the Veteran's dental condition was not caused by or a result of trauma to the front teeth while in service and that the examiner found that the teeth at issue were extracted many years after discharge from service.  However, the Veteran asserts that his teeth were knocked out in service.  Therefore, another VA examination was found to be necessary to determine when the Veteran's dental condition was incurred and if the current dental disability was related to an in-service trauma.

Another VA examination report was provided in July 2011, however, the same opinion was written verbatim, as was provided in April 2009.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, the Veteran clarified at the July 2014 Board hearing that his teeth were actually knocked loose in service and he was provided with braces.  The examiner who provides the opinion regarding whether the Veteran's tooth extraction was a result of trauma to the teeth in service should consider the Veteran's lay statements regarding the injury in service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any additional, relevant treatment records pertaining to his dental claim.

2.  Thereafter, the Veteran should be scheduled for a VA examination with the appropriate medical specialist to determine the etiology of the current dental disability. The claims file must be made available to and reviewed by the examiners in conjunction with the examinations, and the examination reports should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. 

The examiners should state whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service. 

The examiner should specifically address the lay statements of the Veteran that his teeth were knocked loose in service and that the resultant extraction of his teeth was a result of this trauma in service.  Any opinion expressed should be accompanied by supporting rationale. 

3. The RO should then readjudicate the remaining issue on appeal. If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


